Citation Nr: 1120139	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  04-00 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for heart disability, to include ventricular pre-excitation with recurrent supraventricular tachyarrhythmia with Wolf-Parkinson-White (WPW) Syndrome.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The Veteran had active duty service from August 1975 to March 1977.

This matter came to the Board of Veterans' Appeals (Board) from a March 2003 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a hearing before a Decision Review Officer (DRO) in May 2005.  A transcript is of record.  On a form received in January 2004, the Veteran marked the appropriate box to indicate that the wanted a hearing before the Board at the RO.  However, by form received in February 2004, the Veteran marked the appropriate line to indicate that he no longer wanted a hearing, and to forward his case to the Board for a decision.

This matter was remanded in October 2008 for further development.  As hereinafter explained more fully, a review of the record shows that the RO has complied with all remand instructions by providing notice compliant with Kent v. Nicholson, 20 Vet. App. 1 (2006) and by issuing a supplemental statement of the case.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The claim to reopen the issue of entitlement to service connection for heart disability was denied by the Board in October 2000; the Veteran did not appeal from the October 2000 decision.  

2.  Evidence received since the Board's October 2000 decision is either cumulative or redundant of evidence of record at the time of the October 2000 Board decision, or does not relate to an unestablished fact necessary to substantiate the claim.



CONCLUSIONS OF LAW

1.  The October 2000 Board decision which denied reopening the Veteran's claim of entitlement to service connection for heart disability is final.  38 U.S.C.A. § 7104 (West 2002).

2.  New and material evidence has not been received to reopen the claim of service connection for heart disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in September 2005, March 2006 and November 2008, subsequent to the initial adjudication.  The notifications substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

While the September 2005, March 2006 and November 2008 notices were not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in June 2005, May 2006, May 2007, and November 2009 supplemental statements of the case, following the provision of notice in September 2005, March 2006 and November 2008.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Pursuant to the Board's October 2008 remand, the RO furnished notice to the Veteran by letter in November 2008 to comply with Kent v. Nicholson, 20 Vet. App. 1 (2006).  As noted in the Board's remand, the bases for the prior Board denial in October 2000 were that the disability at issue is a congenital defect for which VA compensation cannot be granted, and that there was no superimposed acquired cardiac disability manifested during service or otherwise related to service.  The RO notice to the Veteran pursuant to the October 2008 remand informed the Veteran that the basis for the prior denial was that his current heart disability is a congenital defect that preexisted his service and was not aggravated by such service.  Although the wording of the RO notice was not entirely in keeping with the Board remand (since a congenital defect cannot be aggravated), the Board nevertheless finds that it substantially complied with the remand directive.  In this case the Veteran clearly has notice of the bases for the October 2000 denial and his continuing assertions that he did not have a cardiac problem prior to service implicitly demonstrate that he is aware of the fact that his case was denied based on a finding that his cardiac disorder was a congenital defect and therefore by definition preexisted service.  Further, his continuing assertions that his cardiac disorder began during service shows implicit knowledge that another basis for the denial was that there was no acquired cardiac disorder manifested during service.  The Board finds that the November 2008 notice letter was adequate to comply with Kent.  Moreover, the Veteran has demonstrated actual knowledge of the bases for the prior denial and neither he nor his representative have argued otherwise.  

Duty to Assist

VA has obtained VA treatment records and lay statements, assisted the Veteran in obtaining evidence, and afforded the Veteran the opportunity to give testimony at a DRO hearing in May 2005.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

New and Material Evidence

The Veteran's heart disability claim was initially denied by rating decision in November 1981.  He did not complete and appeal, and the November 1981 rating decision became final.  38 U.S.C.A. § 7105(c).  The Veteran subsequently requested that his claim be reopened.  The request was denied and the Veteran then appealed to the Board.  By decision in October 2000, the Board reopened the claim, but denied on the merits.  The Veteran did not appeal from the October 2000 Board decision, and that decision is final.  38 U.S.C.A. § 7104.  In reviewing the circumstances of the 2000 decision, the Board notes that the Veteran had requested a rescheduling of an RO hearing, but his request in that regard was not forwarded to the Board prior to the October 2000 Board decision.  However, the Board does not find that this was a denial of due process to vitiate the finality of the October 2000 Board decision since the Veteran in fact had already offered testimony at a Board hearing in connection with the appeal which was denied by the October 2000 Board decision.  

The Veteran subsequently again requested that the claim be reopened.  The RO denied the request and the present appeal to the Board ensued.

The request to reopen the Veteran's claim for heart disability, to include ventricular pre-excitation with recurrent supraventricular tachyarrhythmia with WPW Syndrome involves an underlying claim of service connection.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veteran's who have served 90  days or more of active service during a war period or after  December 31, 1946, certain chronic disabilities, such as cardiovascular diseases, are presumed to have been incurred  in service if manifest to a compensable degree within one  year of discharge from service.  38 U.S.C.A. §§ 1101, 1112;  38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claims.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record at the time of the October 2000 Board decision included service treatment records, post-service VA and private medical records, statements and letters from the Veteran, the transcript of an August 1995 Board hearing, and VA examination reports and opinions dated in the late 1990's.  Based on that record, the Board reopened the Veteran's claim and then denied under a merits analysis on the bases that the Veteran's heart disorder was a congenital defect which could not be service-connected and that there was no superimposed acquired cardiac disease or injury during service.  The Veteran did not appeal form the October 2000 Board decision, and it became final.  38 U.S.C.A. § 7104.

Evidence received since the October 2000 Board decision includes duplicate copies of a December 1976 separation examination showing that ventricular pre-excitation with recurrent supraventricular tachyarrhythmia with WPW Syndrome existed prior to service and was not aggravated by service; and a January 1977 Medical Evaluation Board proceeding revealing that the Veteran had a disorder of heart rhythm that had been present since the age of 15, that there was no evidence of aggravation in service, and that any worsening was attributable to the natural progression of the disease.  Also included was a duplicate copy of an October 1999 VA letter from M.A., RN, MS, FNP-C and K.R, M.D., that noted that the Veteran has WPW, which is a congenital defect, and that he was undergoing treatment; and it was additionally noted that M.A. had been informed that the treatment for palpitations began while the Veteran was in service.

The Board notes that the aforementioned evidence is not new.  Rather, it is cumulative and redundant of the evidence previously considered.  

Additional evidence received since the 2000 Board decision includes an April 2002 VA letter from M.A., who reported the Veteran's condition at the time; a February 2002 VA treatment record that shows treatment for WPW; a transcript of a May 2005 DRO hearing in which he reported not having a preexisting condition prior to entering service; and various lay statements from those who know the Veteran and notice his difficulty breathing and tiring easily.

The Veteran also submitted January 2007 and May 2009 VA letters from M.A., who shared that the Veteran's WPW was successfully ablated in 2001.  It was noted that the Veteran had a history of WPW and paroxysmal atrial fibrillation.  It was additionally noted that the syncope that the Veteran reported in service could be caused by a superventricular tachycardia or paroxysmal atrial fibrillation in conjunction with the WPW syndrome.  M.A. found that the symptoms are consistent with the diagnosis.

The Veteran further submitted a June 2009 VA letter from T.N., M.D., who stated that he had treated the Veteran since September 2008.  When asked by the Veteran for an opinion regarding his military hospitalization for symptoms of palpation, 
Dr. T.N. responded that according the Veteran's narrative history, the Veteran has symptoms that could be related to his current cardiac diagnosis of WPW and paroxysmal atrial fibrillation.

Although the evidence discussed above is new, the above-mentioned evidence is not material as the evidence does not suggest either that the Veteran's cardiac disorder is not a congenital defect or that there is a superimposed acquired cardiac disorder which was manifested during service or otherwise related to service. 

The Board acknowledges the Veteran's statement received in January 2004 in which he noted that the Army had accepted him "as a whole and healthy person and there is no evidence" that he had a preexisting condition.  In support of his claim, the Veteran submitted various lay statements from those who had witnessed the symptoms of his disability; and one in particular stated in a letter dated in April 2006 that the Veteran was in good health prior to entering service.  At the May 2006 DRO hearing, it was asserted that the Veteran was found physically and mentally sound entering the military.  The Veteran asserted that he would not have been sent overseas if he had a medical problem.  The Veteran and his representative found it strange that this congenital problem was not identified earlier in the Veteran's military career.  The Veteran also testified that he had never been hospitalized for anything prior to entering service, and he did not know how the Medical Board concluded that he had a preexisting condition since the age of 15.  However, assertions and testimony that there was no preexisting heart disorder had been advanced in connection with the appeal which was denied by the Board in 2000; therefore, the statements and testimony offered in this regard in connection with the current appeal are duplicative.

In sum, there has been no new and material evidence received.  Accordingly, the Board's analysis must end hear and the appeal is denied. See 38 U.S.C.A. § 5108.
 


ORDER

New and material evidence has not been received to reopen a claim of entitlement to service connection for heart disability, to include ventricular pre-excitation with recurrent supraventricular tachyarrhythmia with WPW Syndrome.  The appeal is denied.



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


